Exhibit 10.1

MACK-CALI REALTY CORPORATION

RESTRICTED SHARE AWARD AGREEMENT

AGREEMENT EVIDENCING THE GRANT

OF A RESTRICTED SHARE AWARD PURSUANT

TO THE 2000 EMPLOYEE STOCK OPTION PLAN

OF MACK-CALI REALTY CORPORATION

Agreement (“Agreement”) effective as of                                 (“Grant
Date”) by and between Mack-Cali Realty Corporation (the “Company”) and
                         (“Recipient”).

Whereas, pursuant to the 2000 Employee Stock Option Plan of Mack-Cali Realty
Corporation (the “Plan”), the Company hereby awards shares of the Company’s
common stock, par value $.01 per share (“Common Stock”) to the Recipient subject
to such terms, conditions, and restrictions (hereinafter, “Restricted Share
Award”) as set forth in the Plan, this Agreement and
                                                      by and between the Company
and Recipient (the “Employment Agreement”);

Now Therefore, the parties hereto hereby agree as follows:

1.    Award of Shares of Restricted Stock.

(a)   Award.  Pursuant to the Plan, the Committee hereby awards to the
Recipient, effective as of the Grant Date, a Restricted Share Award representing
the conditional receipt of                                    shares of Common
Stock (“Restricted Shares”) at no out-of-pocket cost to the Recipient subject to
the terms, conditions and restrictions set forth herein.  Except for the defined
terms set forth in Section 4 below, capitalized terms not otherwise defined in
this Agreement shall be as defined in the Plan.

(b)   Employment Agreement.    The provisions of the Plan and this Agreement are
subject to the terms of the Recipient’s Employment Agreement.

2.    Award Restrictions.

(a)   General Rules.    Ownership of Restricted Shares shall not vest in the
Recipient, and shall be subject to forfeiture until the conditions of
Section 2(b) and (c) or Section 4 are fully satisfied. For purposes of this
Agreement, the following concepts shall be defined as follows: (i) the lapse of
restrictions on the Recipient’s rights with respect to the Restricted Shares
granted hereunder shall be referred to as “Vesting”; (ii) the period between the
Grant Date and the date of Vesting shall be referred to as the “Vesting Period”;
and (iii) the date Vesting occurs shall be referred to as the “Vesting Date.”

(b)   Vesting Schedule.    An aggregate of
                                           Restricted Shares may vest in the
Recipient on a year by year basis over a five to seven year Vesting Period. The
number of Restricted Shares initially scheduled to be vested and earned on each
Vesting Date on a year by year basis provided the Annual Performance Targets
specified in Section 2(c) below are satisfied is as follows:

Restricted Shares

 

Vesting Date

 

 

 

[15%]

 

January 1, 2009

[15%]

 

January 1, 2010

[20%]

 

January 1, 2011

[25%]

 

January 1, 2012

[25%]

 

January 1, 2013

 

(c)   Performance Goals.    (i) The Restricted Shares shall vest on the
applicable Vesting Date on a year by year basis provided that the Annual
Performance Targets (as hereinafter defined) for the calendar year ending on the
last day of the Company’s fiscal year immediately preceding such Vesting Date
are met. The “Annual Performance Targets” shall mean the annual performance
targets for each applicable calendar year as determined by the Executive
Compensation and Option Committee of the Company’s Board of Directors and
communicated to the Recipient no later than the last day of the first calendar
quarter of the applicable calendar year; and (ii) In the event that the Annual
Performance Targets for any calendar year are not satisfied so that the
Restricted Shares do not vest on the Vesting Date on which they were scheduled
to vest had the Annual Performance Targets been met, such Restricted Shares that
failed to vest on such Vesting Date shall vest on any subsequent Vesting Date
provided that the Annual Performance Targets for a subsequent calendar year are
met. If any Restricted Shares remain unvested as of January 1, 2013, Annual
Performance Targets shall


--------------------------------------------------------------------------------


be set for the 2013 calendar year and if any Restricted Shares have not vested
by January 1, 2014, Annual Performance Targets shall be set for the 2014
calendar year. The Vesting Date applicable to the 2013 calendar year is
January 1, 2014 and for the 2014 calendar year is January 1, 2015. Any
Restricted Shares that have not been earned and vested by January 1, 2015 shall
automatically be canceled or forfeited.

(d)   Lapse of Restrictions.    Upon the Vesting of Restricted Shares, the
Recipient shall own the Shares free and clear of all restrictions imposed by
this Agreement and the Recipient shall be free to hold or dispose of such Shares
in his discretion, subject to applicable federal and state law or regulations.

(e)   Prohibition Against Assignment.    During the Vesting Period, the
Restricted Shares may not be transferred or encumbered by the Recipient by means
of sale, assignment, mortgage, transfer, exchange, pledge, or otherwise. The
levy of any execution, attachment, or similar process upon the Restricted Shares
shall be null and void.

3.    Stock Certificates.

(a)   Certificates.    Restricted Shares shall be evidenced by one or more stock
certificates registered in the name of the Recipient or a nominee or nominees
therefor. As soon as practicable following the date hereof, the Company shall
prepare and issue separate certificates for the Restricted Shares scheduled to
vest in each year (the “Share Certificates”), which shall be registered in the
name of the Recipient or a nominee and which shall bear such restrictive legend
or legends (if any) as the Company may deem necessary or desirable under any
applicable law.

(b)   Stock Powers.    The Recipient shall execute and deliver to the designee
of the Company (the “Designee”) stock powers corresponding to the Share
Certificates designating the Company as the transferee of an unspecified number
of Shares, which stock powers may be completed by the Designee as specified
herein. The Recipient and the Company each waive the requirement that the
signature of the Recipient on the stock powers be guaranteed. Upon receipt of a
copy of this Agreement and the stock powers, each signed by the Recipient, the
Designee shall promptly notify the proper officers of the Company and the Share
Certificates and stock powers shall be held by the Company in accordance with
the terms of this Agreement.

(c)   Effect of Vesting.    Upon Vesting, the Company shall cause to be
delivered to the Recipient (i) a certificate for the Shares which have vested
free and clear of restrictive legends and (ii) any stock powers signed hereunder
by the Recipient remaining in its possession related to the vested Shares. In
the event that the Recipient dies after Shares are vested but before delivery of
the certificate for the vested Shares, such certificate shall be delivered to,
and registered in the name of, the Recipient’s beneficiary or estate, as the
case may be.

(d)   Rights of Stockholder.    Except as otherwise provided in Section 2 and
this Section 3, during the Vesting Period and after the certificates for the
Restricted Shares have been issued, the Recipient shall be entitled to all
rights of a stockholder of the Company, including the right to vote and the
right to receive dividends, with respect to the Restricted Shares subject to
this Agreement. Subject to applicable withholding requirements, if any,
dividends on the Restricted Shares shall be paid to the Recipient when earned
and payable.

(e)   Power of Designee.    The Designee is hereby authorized by the Recipient
to utilize the stock power delivered by the Recipient to transfer all forfeited
Shares to the Company upon receipt of instructions from a duly authorized
representative of the Company.

4.    Termination of Employment; Change in Control.

(a)   Termination Due to Disability, Death or for Good Reason; Change in
Control.    Unless otherwise provided in the Employment Agreement, and
notwithstanding any provision of the Plan to the contrary, if the Recipient
terminates employment with the Company due to Disability (as defined in the
Employment Agreement), death, for Good Reason (as defined in the Employment
Agreement) or a termination initiated by the Company without Cause (as defined
in the Employment Agreement), all Restricted Shares subject to this Agreement
and held by, or on behalf of, the Recipient shall be deemed earned and vested as
of the Recipient’s last day of employment with the Company. In addition, unless
otherwise provided in the Employment Agreement and notwithstanding any provision
of the Plan to the contrary, all Restricted Shares subject to this Agreement and
held by the Recipient on the date a Change in Control (as defined in the
Employment Agreement) occurs shall be deemed earned and vested as of such date.

(b)   Termination for Any Other Reason.    Unless otherwise provided in the
Employment Agreement, if the Recipient’s employment with the Company terminates
prior to January 1, 2013 and prior to the occurrence of a Change in Control for
reasons other than Disability, death, a termination initiated by the Company
without Cause or by Recipient for Good Reason, any Restricted Shares subject to
this Agreement that have not been earned and vested prior to the Recipient’s
termination of employment shall be immediately forfeited on the last day of the
Recipient’s employment with the Company.


--------------------------------------------------------------------------------


5.    Withholding.

In connection with the delivery of any stock certificates, or the making of any
payment in accordance with the provisions of this Agreement, to the extent not
otherwise paid by or on behalf of the Recipient, the Company shall withhold
Shares or cash amounts (for fractional Shares) equal to the taxes then required
by applicable federal, state and local law to be so withheld.

6.    Adjustments for Capital Changes.

In the event of any change in the outstanding shares of Common Stock of the
Company by reason of any stock dividend or split, recapitalization, merger,
consolidation, spin-off, reorganization, combination or exchange of shares, or
other similar corporate change, or other increase or decrease in such shares
effected without receipt or payment of consideration by the Company, a duly
authorized representative of the Company shall adjust the number of Restricted
Shares granted pursuant to the Plan and this Agreement to prevent dilution or
enlargement of the rights granted to the Recipient.

7.    No Right to Continued Employment.

Nothing in this Agreement shall confer on the Recipient any right to continue as
an employee of the Company or in any way affect the Company’s or any
subsidiary’s right to terminate the Recipient’s employment at any time.

8.    Notice.

Any notice to the Company hereunder shall be in writing addressed to:

Mack-Cali Realty Corporation

343 Thornall Street

Edison, New Jersey 08837-2206

Attn:       General Counsel

Any notice to the Recipient hereunder shall be in writing addressed to:

the Recipient at his address as set forth in the Company records or such other
address as the Recipient shall notify the Company of in writing.

9.    Entire Agreement; Effect of Employment Agreement.

(a)   Entire Agreement.    This Agreement contains the entire understanding of
the parties and shall not be modified or amended except in writing and duly
signed by each of the parties hereto. No waiver by either party of any default
under this Agreement shall be deemed a waiver of any later default hereunder.

(b)   Effect of Employment Agreement.    In the event the Employment Agreement
with the Company contains additional rights, duties and/or obligations with
respect to the Recipient, such terms and conditions shall govern the Recipient’s
Restricted Share Award as if  such terms and conditions had been set forth
herein; and in the event of any conflict or inconsistency between the terms of
the Employment Agreement or this Agreement, the terms and conditions of the
Employment Agreement shall control.

10.    Construction.

The various provisions of this Agreement are severable in their entirety. Any
determination of invalidity or unenforceability of any one provision shall have
no effect on the continuing force and effect of the remaining provisions.

11.    Governing Law.

This Agreement shall be governed by the laws of the State of New Jersey
applicable to contracts made, and to be enforced, within the State of New
Jersey.

12.    Successors.

This Agreement shall be binding upon and inure to the benefit of the successors,
assigns and heirs of the respective parties.


--------------------------------------------------------------------------------


In Witness Whereof, the parties hereto have executed this Agreement to be
effective on the date first above written.

MACK-CALI REALTY CORPORATION

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

RECIPIENT

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------